Judgment declaring that the plaintiff has a right to bring a separate action against the defendant upon its bond to recover certain installments of interest due, pursuant to the defendant’s covenant contained in said bond, without losing the right to bring a subsequent action to recover the principal indebtedness and without the right in the defendant in the action to recover the interest to offset the market value of the property covered by the mortgage, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Davis, Adel, Taylor and Close, JJ.